DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on 04/22/2022. Claims 1-2, 4-13, 15-18, and 21-24  are pending and have been examined.
Any previous objection/rejection not mentioned in this Office Action has been withdrawn by the Examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Argument
With respect to the Double Patenting Rejections, the amendments made to each of the independent claims by the Applicant overcomes this rejection as the previous related patent does not comprise the limitations as now currently recited.
With respect to the 35 USC 102 rejections of claims 1, 7, 11 and 16, the Applicant has amended each of the independent claims to recite limitations from allowed claim 19. Hence, the Examiner has withdrawn these rejections.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record discloses Kopys teaches a computer-implemented method, the method comprising:  receiving input audio data, the input audio data corresponding to at least a first microphone associated with a device and a second microphone associated with the device (see [0028], where speaker 102 provides speech utterance and [0061], where microphone array 34 is with respect to computing device 100 and see [0063], where NN accelerator is couple to the microphones through an audio pipeline); processing the input audio data using a first machine learning model to generate first data, a first portion of the first data generated based on a first power value associated with the input audio data and a second power value associated with the input audio data (see [0048], where power spectrum is performed using two sequential operations of diagonal and DNN (i.e. machine learning model), and where the power of each of the real and imaginary numbers are summed in order to obtain the final result (i.e. first portion)); processing the first data using a second machine learning model to generate second data (see Figure 3, where output of power spectrum 320 is input into the High pass filter 326 via the triangle filter and liftering 322-324, [0053] where high pass filter 526 us using an RNN layer), a first portion of the second data corresponding to a first frequency range, a second portion of the second data corresponding to a second frequency range (see [0053], where high pass filter value is obtained which is in the frequency domain as a result of the conversion at Fig 3, step 318, and where each value of the high pass filtered signal comprises a specific frequency and its corresponding in relation to the high pass filter parameters (i.e. range which is allowed to pass through the filter as compared to unfiltered portion)); and sending the second data to one or more speech processing components (see [0031], where backend search and language model search is conducted based on the feature vector).  
	None of the prior art of record teaches or makes obvious the combination of limitations as recited in the independent claims . Each of these claims recites or similarly recites the limitations where an affine transform is performed and followed by a power calculation with respect to machine learning (or use of layers where the first and second layer has been interpreted as an ordered set of layers). None of the cited references specifically teach this feature in conjunction with the teachings of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARAS D SHAH whose telephone number is (571)270-1650. The examiner can normally be reached Monday-Thursday 7:30AM-2:30PM, 5PM-7PM (EST), Friday 8AM-noon (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

06/05/2022